Walker, J.
The petition in this case avers that Frazier is the principal in the note sued on.
The note itself is set out, and is in the form of a joint and several note.
The judgment is against Frazier and J. C. Roberts, who bring the case to this court by writ of error.
Roberts does not complain that the judgment is against him-as a principal. The errors assigned allege that there is no averment that Roberts executed and delivered the *515note sued on, and the petition contains no allegation that he signed the note.
The plaintiffs in error refer the court to Jennings v. Moss, and Frazier v. Todd, 4 Texas, 452, 5 Texas, 461.
We think that these authorities support the petition, and that it is good; and the judgment is therefore affirmed.
Affirmed.